Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/31/2020.  In virtue of this communication, claims 1-29 are currently presented in the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims: 

Claim 1 was not end with period “.”.
Claim 1 amended a period to the end of the claim.

At the last line of claim 1 amended as  “and event driven.”

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 13, 25, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claims 1, 13, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving, by the first controller (300) from the type one network scheduler (600) and the type two network scheduler (700), a plurality of report messages and a plurality of key performance indicators (KPIs), wherein the plurality of report messages provides update on radio resource parameters, wherein the plurality of key performance indicators (KPIs) corresponds to key performance indicators of the type one network scheduler (600), the type two network scheduler (700) and the user equipment (800-1, 800-2) connected to at least one of the type one network scheduler (600) and the type two network scheduler (700), which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 25, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving, by a service management and orchestration (SMO) framework (100), the plurality of KPIs from each of the type one network scheduler (600) and the type two network scheduler (700), wherein the plurality of KPIs is further transmitted to the Non- RT-RIC (200) from the SMO framework (100), wherein the plurality of report messages from the type one network scheduler (600) and the type two network scheduler (700) are at least one of periodic and event driven, wherein the plurality of key performance indicators (KPIs) from the type one network scheduler (600) and the type two network scheduler (700) are at least one of periodic and event driven, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-12, 14-24, 26-29 are allowable based on their dependency on claims 1, 13, 25 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645